UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                       No. 15-1362

                                  Harold M. Hoffman,
                  individually and on behalf of those similarly situated,
                                                   Appellant

                                             v.

                                   Nordic Naturals, Inc.

                               (D.N.J. No. 2-14-cv-03291)


                            ORDER AMENDING OPINION

At the direction of the Court, the opinion filed on September 14, 2016, is amended to
correct footnote 41. The footnote should read:

      We recently discussed this issue in Chavez v. Dole Food Co., Inc., --- F.3d ---,
      2016 WL 4578641, at *18 n.130 (3d Cir. Sept. 2, 2016) (en banc).



For the Court,

s/ Marcia M. Waldron
Clerk

Dated: September 15, 2016
CLW/cc: Harold M. Hoffman, Esq.
         Michael R. McDonald, Esq.
         Jennifer M. Thibodaux, Esq.